          Case 3:21-mj-03084-KAR Document 4 Filed 04/15/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                        )
                                                 )                             3084
                                                             Case No. 21-MJ-______________-KAR
               v.                                )
                                                 )
DUSHKO VULCHEV,                                  )
                                                 )
                       Defendant.                )
                                                 )


 CERTIFICATE OF THE PRINCIPAL DEPUTY ASSISTANT ATTORNEY GENERAL

       I, Pamela S. Karlan, hereby certify that in my judgment, prosecution by the United States

of Dushko Vulchev for violations of Title 18, United States Code, Section 247(c) is in the public

interest and necessary to secure substantial justice. This certificate is made pursuant to Title 18,

United States Code, Section 247(e).

       Signed this 22nd day of March, 2021.




                                                     _____________________________
                                                     Pamela S. Karlan
                                                     Principal Deputy Assistant Attorney General
                                                     Civil Rights Division
                                                     U.S. Department of Justice
